DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/24/2021 has been entered.
 
Acknowledgements
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-24 are pending.
This action is Non-Final.

Claim Objections
Claim 1, 5-6, 8-10, 13, 15, 17-24 are objected to because of the following informalities:  claim terminology should be clear and consistent: claims 1, 5-6, 8-10, 13, 15, 17-24 “first model sources” should read “plurality of first model sources” and or “second model sources” should read “plurality of second model sources”. Claims 1, 5-6, 8-10 refer to a plurality of first model sources in some form, but the claim chain does not contain a second, thus the “first” should be removed. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 1-12, 18-20, 22-24  are rejected for lack of adequate written description for the limitations of:
claim 1:
“determining locations of real sources of neural activity in the subject's brain based on the tract information and the first model sources on the virtual cortical surface”
claims 6 (representative claim), and 10:
“determining, using the tractographic system, second tract information based on the determined locations of real sources of neural activity in the subject's brain, wherein the second tract information indicating a second probability that at least two second instances of said first model sources are connected by one or more second tracts”
claims 18 (representative claim), and 22:

	These limitations are mathematical functional processes, but the disclosure as filed merely describes a desired result relating to constraining inverse solution with tractography data and does not provide description for how applicant achieves this desired results by any specific functions. The Figures in the disclosure are merely describing the overarching flow of data in the desired results being completed, not how applicant achieves such results. While explanation of performing EEG and tractography analysis are sufficient, the interworking of the mathematical properties taken by each separate analysis in solving an inverse problem or any other relations based mathematical concept, which is argued to form the novelty/improvement of the invention, are not sufficiently described. For example, how does applicant constrain, which functions are constrained, where are such explanations present? Applicant has argued support in the past can be found in pages 11-12, 13-15, but the only description of the interworking is that the tractography analysis is fed back into the EEG inverse problem. The issue here is how does applicant achieve this? What is the inverse problem being solved, how is such constraints being modified to feed the tractographic analysis back into such problem to achieve the desired result? Thus, the Specification does describe the results the invention wishes to achieve but does not describe how such steps are actually achieved. Although such step may be possible, this is not the test for compliance with the written description requirement. Rather, “the test for [written description] sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.” Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010) (en banc). In this case, Applicant merely establish that the inventor(s) 
Federal Register Notice of January 7, 2019:
At issue in Vasudevan was whether the patent specification provided sufficient written description support for a limitation of the asserted claims. Vasudevan, 782 F.3d at 681–83. The Federal Circuit explained that ‘‘[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’ ’’ Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer-implemented functional claim at issue, the Federal Circuit stated that ‘‘[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.’’ Vasudevan, 782 F.3d at 683. In order to satisfy the written description requirement set forth in 35 U.S.C. 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Information that is well known in the art need not be described in detail in the specification. However, sufficient information must be provided to show that the inventor had possession of the invention as claimed. See MPEP § 2163, subsection II(A)(2). The analysis of whether the specification complies with the written description requirement calls for the examiner to compare the scope of the claim with the scope of the description to determine whether applicant hasdemonstrated possession of the claimed invention. Id.; see also Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000) (‘‘The purpose of [the written description requirement] is to ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor’s contribution to the field of art as described in the patent specification’’); LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) (‘‘Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]’’); cf. id. (‘‘A claim will not be invalidated on [§ ] 112 grounds simply because the embodiments of the specification do not contain examples explicitly covering the full scope of the claim language.’’). While ‘‘[t]here is no special rule for supporting a genus by the disclosure of a species,’’ the Federal Circuit has stated that ‘‘[w]hether the genus is supported vel non depends upon the state of the art and the nature and breadth of the genus.’’ Hynix Semiconductor Inc. v. Rambus Inc., 645 F.3d 1336, 1352 (Fed. Cir. 2011); id. (further explaining that ‘‘so long as disclosure of the species is sufficient to convey to one skilled in the art that the inventor possessed the subject matter of the genus, the genus will be supported by an adequate written description.’’). See also Rivera v. Int’l Trade Comm’n, 857 F.3d 1315, 1319–21 (Fed. Cir. 2017) (affirming the Commission’s findings that ‘‘the specification did not provide the necessary written description support for the full breadth of the asserted claims,’’ where the claims were broadly drawn to a ‘‘container . . . adapted to hold brewing material’’ while the specification disclosed only a ‘‘pod adapter assembly’’ or ‘‘receptacle’’designed to hold a ‘‘pod’’). Computer-implemented inventions are at times disclosed and claimed in terms of their functionality. For computer-implemented functional claims, the determination of the sufficiency of the disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software (i.e., ‘‘how [the claimed function] is achieved,’’ Vasudevan, 782 F.3d at 683), due to the interrelationship and interdependence of computer hardware and software. When examining computer implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as ‘‘a finite sequence of steps for solving a logical or mathematical problem or performing a task.’’ Microsoft Computer Dictionary (5th ed., 2002). Applicant may ‘‘express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.’’ Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I.

MPEP 2161.01:
I. DETERMINING WHETHER THERE IS ADEQUATE WRITTEN DESCRIPTION FOR A COMPUTER-IMPLEMENTED FUNCTIONAL CLAIM LIMITATION 
The 35 U.S.C. 112(a) or first paragraph of pre-AIA  35 U.S.C. 112 contains a written description requirement that is separate and distinct from the enablement requirement. Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1340, 94 USPQ2d 1161, 1167 (Fed. Cir. 2010) (en banc). To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1344-45, 76 USPQ2d 1724, 1731-32 (Fed. Cir. 2005); Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-64, 19 USPQ2d 1111, 1115-16 (Fed. Cir. 1991). Specifically, the specification must describe the claimed invention in a manner understandable to a person of ordinary skill in the art in a way that shows that the inventor actually invented the claimed invention at the time of filing. Id.;Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172. The function of the written description requirement is to ensure that the inventor had possession of the specific subject matter later claimed as of the filing date of the application relied on; how the specification accomplishes this is not material. In re Herschler, 591 F.2d 693, 700-01, 200 USPQ 711, 717 (CCPA 1979), further reiterated in In re Kaslow, 707 F.2d 1366, 217 USPQ 1089 (Fed. Cir. 1983); see also MPEP §§ 2163 - 2163.04. 
The written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, applies to all claims including original claims that are part of the disclosure as filed. Ariad, 598 F.3d at 1349, 94 USPQ2d at 1170. As stated by the Federal Circuit, “[a]lthough many original claims will satisfy the written description requirement, certain claims may not.” Id. at 1349, 94 USPQ2d at 1170-71; see also LizardTech, Inc. v. Earth Res. Mapping, Inc., 424 F.3d 1336, 1343-46, 76 USPQ2d 1724, 1730-33 (Fed. Cir. 2005); Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1568, 43 USPQ2d 1398, 1405-06 (Fed. Cir. 1997)(“The description requirement of the patent statute requires a description of an invention, not an indication of a result that one might achieve if one made that invention.”). Problems satisfying the written description requirement for original claims often occur when claim Ariad, 593 F.3d at 1349, 94 USPQ2d at 1171 ("The problem is especially acute with genus claims that use functional language to define the boundaries of a claimed genus. In such a case, the functional claim may simply claim a desired result, and may do so without describing species that achieve that result. But the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus."). 
For instance, generic claim language in the original disclosure does not satisfy the written description requirement if it fails to support the scope of the genus claimed. Ariad, 598 F.3d at 1349-50, 94 USPQ2d at 1171 (“[A]n adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries.”) (citing Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1405-06); Enzo Biochem, Inc. v. Gen-Probe, Inc., 323 F.3d 956, 968, 63 USPQ2d 1609, 1616 (Fed. Cir. 2002) (holding that generic claim language appearing in ipsis verbis in the original specification did not satisfy the written description requirement because it failed to support the scope of the genus claimed); Fiers v. Revel, 984 F.2d 1164, 1170, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993) (rejecting the argument that “only similar language in the specification or original claims is necessary to satisfy the written description requirement”). 
The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 “merely by clearly describing one embodiment of the thing claimed.” LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. “[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective.” LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733. 
Similarly, original claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed. See MPEP §§ 2163.02 and 2181, subsection IV. 
The level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology. Ariad, 598 F.3d at 1351, 94 USPQ2d at 1172; Capon v. Eshhar, 418 F.3d 1349, 1357-58, 76 USPQ2d 1078, 1083-84 (Fed. Cir. 2005). Computer-implemented inventions are often disclosed and claimed in terms of their functionality. For computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Vasudenvan Sofware, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 682. 114 USPQ2d 1349, 1356 (citing Ariad Pharm., Inc. V. Eli Lilly & Co, 598 F.3d 1336, 1351, 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) in the context of determining possession of a claimed means of accessing disparate databases). 
When examining computer-implemented functional claims, examiners should determine whether the specification discloses the computer and the algorithm (e.g., the necessary steps and/or flowcharts) that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 681-683, 114 USPQ2d 1349, 1356, 1357 (Fed. Cir. 2015) (reversing and remanding the district court’s grant of summary judgment of invalidity for lack of adequate written description where there were genuine issues of material fact regarding “whether the specification show[ed] possession by the inventor of how accessing disparate databases is achieved”). If the specification does not provide a disclosure of the computer and algorithm in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention a rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, for lack of written description must be made. For more information regarding the written description requirement, see MPEP § 2162- § 2163.07(b). If the specification does not provide a disclosure of sufficient corresponding structure, materials, or acts that perform the entire claimed function of a means- (or step-) plus- function limitation in a claim under 35 U.S.C. 112(f) or the sixth paragraph of pre-AIA  35 U.S.C. 112, "the applicant has in effect failed to particularly point out and distinctly claim the invention" as required by the 35 U.S.C. 112(b) [or the second paragraph of pre-AIA  35 U.S.C. 112]. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). A rejection under 35 U.S.C. 112(b) or the second paragraph of pre-AIA  35 U.S.C. 112 must be made in addition to the written description rejection. 
Regarding claim 13, as addressed below, the claim is unclear what exactly is intended to be claimed as the method requires gathering tract information from a tractography system, but then includes limitations that appear to merely be the result of that gathered data. It is unclear if other processing of the obtained data is occurring to generate different relations to the data as claimed. For example, is there an inverse problem solved or some other mechanism to relate sources to the tracts, or are they merely present in the functional tract information as claimed. This rejection is provisional and preemptive on the basis and position that applicant intends to claim other functions for generating a relation between the tractographic data, EEG data, sources, yet the disclosure as filed contains no such algorithms for achieving such functional result (see rationale with rejection of claim 1 above). As such, one of skill in the art would not have recognized applicant had possession of the claimed invention at the time the application was filed. See guidance issued 1/7/2019. The dependent claims are rejected for all containing such limitations by way of dependency.
Furthermore, claims 1 and 13 recite new matter. Claims 1 and 13 have been amended to recite different sources in “model sources” and “real sources”, and inclusion of limitations of completing functions based on the model sources virtually disposed on a virtual cortical surface. 

Claims 1-12, 18-20, 22-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term “undue experimentation,” it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). See also United States v. Telectronics, Inc., 857 F.2d 778, 785, 8 USPQ2d 1217, 1223 (Fed. Cir. 1988) (“The test of enablement is whether one reasonably skilled in the art could make or use the invention from the disclosures in the patent coupled with information known in the art without undue experimentation.”). See MPEP 2164.01

Applying In re Wands:
The breadth of the claims includes embodiments of (claim 1) determining locations of real sources of neural activity in the subject’s brain based on tract 
The nature of the invention is one used in clinical applications of brain function assessment; 
The state of the prior art describes solving inverse problem to locate sources with constraints from anatomical/functional images as well as mapping such electrical activations;
 The level of one of ordinary skill is one of a clinician working in a hospital or medical environment which would be analyzing a patient’s brain, medical researcher, design engineer (i.e. highly skilled); 
The level of predictability in the art is high-- it is very predictable to make diagnostic quantitative/qualitative measurements of inverse problem with constraints; 
 The amount of direction provided by the inventor—none relating to how the functional limitations are mathematically achieved, i.e. inverse problem is modified using the data of tract as claimed; 
The existence of working examples are absent, merely black boxes with the results being claimed; and 
The quantity of experimentation needed to make or use the invention based on the content of the disclosure is burdensome in view of applicant remarks in the response filed 6/24/2021 “nothing in the record suggests that moving from a course parametric 
In addition, MPEP 2161.01 provides further guidance on enablement of computer functional limitations:
The specification need not teach what is well known in the art. However, applicant cannot rely on the knowledge of one skilled in the art to supply information that is required to enable the novel aspect of the claimed invention when the enabling knowledge is in fact not known in the art. ALZA Corp. v. Andrx Pharms., LLC, 603 F.3d 935, 941, 94 USPQ2d 1823, 1827 (Fed. Cir. 2010) (“ALZA was required to provide an adequate enabling disclosure in the specification; it cannot simply rely on the knowledge of a person of ordinary skill to serve as a substitute for the missing information in the specification.”); Auto. Techs. Int’l, Inc. v. BMW of N. Am., Inc., 501 F.3d 1274, 1283, 84 USPQ2d 1108, 1114-15 (Fed. Cir. 2007) (“Although the knowledge of one skilled in the art is indeed relevant, the novel aspect of an invention must be enabled in the patent.”). The Federal Circuit has stated that “‘[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement.’” Auto. Technologies, 501 F.3d at 1283, 84 USPQ2d at 1115 (quoting Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997)). The rule that a specification need not disclose what is well known in the art is “merely a rule of supplementation, not a substitute for a basic enabling disclosure.” Genentech, 108 F.3d at 1366, 42 USPQ2d 1005; see also ALZA Corp., 603 F.3d at 940-41, 94 USPQ2d at 1827. Therefore, the specification must contain the information necessary to enable the novel aspects of the claimed invention. Id. at 941, 94 USPQ2d at 1827; Auto. Technologies, 501 F.3d at 1283-84, 84 USPQ2d at 1115 (“[T]he ‘omission of minor details does not cause a specification to fail to meet the enablement requirement. However, when there is no disclosure of any specific starting material or of any of the conditions under which a process can be carried out, undue experimentation is required.’”) (quoting Genentech, 108 F.3d at 1366, 42 USPQ2d at 1005). For instance, in Auto. Technologies, the claim limitation “means responsive to the motion of said mass” was construed to include both mechanical side impact sensors and electronic side impact sensors for performing the function of initiating an occupant protection apparatus. Auto. Technologies, 501 F.3d at 1282, 84 USPQ2d at 1114. The specification did not include any discussion of the details or circuitry involved in the electronic side impact sensor and thus, failed to apprise one of ordinary skill how to make and use the electronic sensor. Because the novel aspect of the invention was side impact sensors, the patentee could not rely on the knowledge of one skilled in the art to supply the missing information. Auto. Technologies, 501 F.3d at 1283, 84 USPQ2d at 1114. 
A rejection under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for lack of enablement must be made when the specification does not enable the full scope of the claim. USPTO personnel should establish a reasonable basis to question the enablement provided for the claimed invention and provide reasons for the uncertainty of the enablement. For more information regarding the enablement requirement, see MPEP §§ 2164.01(a) - MPEP 2164.08(c), especially., MPEP § 2164.06(c) for examples of computer programming cases. 
Thus, in review of the Wands factors, state of the art, applicant’s disclosure, applicant’s statements, and MPEP Court guidance, the limitations related to the claimed determinations are .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-24 limitations of  “virtually disposing a plurality of first model sources on a virtual cortical surface of the subject's brain based on the electromagnetic potentials; and determining locations of real sources of neural activity in the subject's brain based on the tract information and the first model sources on the virtual cortical surface” and “virtually disposing a plurality of first model sources on a virtual cortical surface of the subject's brain based on the electromagnetic potentials; determining locations of real sources of neural activity in the 
Claim 13 recites the limitations “obtaining, using a tractographic system, tract information for one or more tracts in the subject's brain based on the determined locations of real sources of neural activity in the subject's brain, wherein said tract information indicates a first probability of the connectivity of at least two tracts based on the determined locations of real sources of neural activity in the subject's brain” which renders the claim indefinite. The claim is unclear what exactly is intended to be claimed as the method requires gathering tract information from a tractography system, but then includes limitations that appear to merely be the result of that gathered data. It is unclear if other processing of the obtained data is occurring to generate different relations to the data as claimed. For example, is there an inverse problem solved or some other mechanism to relate sources to the tracts, or are they merely present in the functional tract information as claimed. This makes the metes and bounds of the claim unclear which 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. The claim(s) recite(s):
Claim 1:
disposing a plurality of first model sources on a virtual cortical surface of the subject's brain based on the electromagnetic potentials  (mental process, math); and 
determining locations of real sources of neural activity in the subject's brain based on the tract information and the first model sources on the virtual cortical surface (mental process, math)
Claim 13: 
disposing a plurality of first model sources on a virtual cortical surface of the subject's brain based on the electromagnetic potentials (mental process, math)
determining locations of real sources of neural activity in the subject's brain based on said first model sources (mental process math)
These claim limitations fall within the identified groupings of abstract ideas:

Mathematical Concepts:
mathematical relationships
mathematical formulas or equations 
mathematical calculations
Mental Processes
concepts performed in the human mind (including an observation, evaluation, judgment, opinion)

This judicial exception is not integrated into a practical application because:
 Under the step 2A, analysis is conducted on the additional features of the claim. Under this analysis, the additional features beyond the judicial exception are:
claim 1:
obtaining, using a tractographic system, tract information for one or more first tracts in a subject's brain (data gathering)
measuring, using an electroencephalography ("EEG") system,  electromagnetic potentials generated in the subject's brain (data gathering)
virtually disposing (generic computer usage, merely “apply it”)
Claim 13
measuring, using an electroencephalography ("EEG") system, electromagnetic potentials generated in a subject's brain (data gathering)
virtually disposing  (generic computer usage, merely “apply it”)
and obtaining, using a tractographic system, tract information for one or more tracts in the subject's brain based on the determined locations of real sources of neural activity in the subject's brain, wherein said tract information indicates a first probability of the connectivity of at least two tracts based on the determined locations of real sources of neural activity in the subject's brain (data gathering and what that data represents)
These features are directed to data gathering steps which are extra solution to the exception, and merely implying computation generation of data for at least one claimed step. 
Limitation concepts that are indicative of integration into a practical application:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitation concepts that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 

Under Step 2B, the claim limitations are evaluated for an inventive concept. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and in combination, they do not add significantly more to the exception.  Analyzing the additional claim limitations individually, the additional limitation that is not directed to the abstract idea are those identified above in step 2A. Such limitations related to the data gathering are recognized by the courts as routine data gathering in order to input data to the mathematical algorithm or used in the mental process, and thus, do not add a meaningful limitation to the method as it would be routinely used by those of ordinary skill in the art in order to apply the mathematical algorithm or mental process. In addition, these sensor structures are generically claimed and are well known in the art, for example, see Valdes Sosa et al. (Vades Sosa, US 5,307,807), Mori (US 6,526,305), Basser et al. (Basser, US 5,539,310), Kuc et al. (Kuc, US 5,594,849), Gevins et al. (Gevins, US 5,331,970). Robinson (US 6,370,414), Russell (US 2007/0043268). The method does not contain any structures for processing data, such that the steps can all be analog/mental processing of the claimed algorithms/mental processes, but does imply computation generation by “virtual” recitation. However, the computer implied use/structures cited above are claimed as performing generic computer functions routinely used in computer applications.  Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. The additional limitations recited in the dependent claims are further limitations related to the identified exceptions (A more specific abstraction is still an Mayo/Alice analysis the features claimed are directed to patent ineligible limitations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-4, 13-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valdes Sosa et al. (Vades Sosa, US 5,307,807) in view of Mori (US 6,526,305).
Regarding claim 1, Valdes Sosa teaches a method for localizing electromagnetic sources in a brain, comprising: obtaining, using an imaging system, tract information for one or more first tracts in a subject's brain (see entire document, especially Figure 1 ‘7’col. 3 (g), col. 6 line 16-col. 7 line 53); measuring, using an electroencephalography ("EEG") system,  electromagnetic potentials generated in the subject's brain (see entire document, especially Figure 1 ‘6’ col. 3  (a), col. 4 (a), col. 7 lines 54-60); virtually disposing a plurality of first model sources on a virtual cortical surface of the subject's brain based on the electromagnetic potentials (“virtually”/ “virtual” interpreted as computer generated, see entire document, especially  Figures 1-3 computations of sources with relations to cortical surfaces, see also col. 9 lines 59-66); and determining locations of real sources of neural activity in the subject's brain based on the tract information and the first model sources on the virtual cortical surface (interpreted to read on the results found by solving the inverse problem with connectivity consideration/constraints which appears to match the instant specification description, see entire document, especially abstract, 
However, the limitations that the obtained tract information was obtained using a tractographic system is not directly taught. 
However, tractographic imaging by a tractographic system is a known imaging technique which can derive anatomical functional images as taught by Mori (see entire document, especially abstract, Figures, col. 3-4). The functional/connectivity constraints taught in Valdes Sosa can be modified to constraints gained by imaging/functional features by the tractography system as Valdes Sosa does indeed suggest that constraints can be gleaned from imaging information related to MRI as one skilled in the art knows MRI is a medical imaging application of nuclear magnetic resonance (NMR). So although the specific tractography system is not discussed in relations to MRI, one of skill would be motivated to use tractography in addition to NMR images in order to use one imaging machine for discerning functional and anatomical constraints as opposed to many. It would have been obvious to one of ordinary skill in the art at the time of the invention as an obvious combination or obvious substitution to combine or substitute diffusion tensor images of brain fibers as the measures of anatomical/functional images to yield or obtain predictable results in order to generate constraints related to the anatomy/function of a brain.

Regarding claim 3, the limitations are met by Valdes Sosa in view of Mori, where Valdes Sosa teaches tessellating said virtual cortical surface so as to define a plurality of patches thereon, and disposing a single dipole source at each said patch (see entire document, especially Figures 2-3).
Regarding claim 4, the limitations are met by Valdes Sosa in view of Mori, where the combination teaches wherein said tract information comprises ends of tracts (see Mori entire document, especially Figures 4-7), the method further comprising aligning said ends of the tracts with said virtual cortical surface and thereby identifying surface regions of said cortical surface associated with the aligned said ends (see Valdes Sosa Figures 2-3 anatomical images overlaid with dipole information). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of overlaid tract MRI anatomical data with dipole data in order to provide a representation of brain anatomy and function to a user evaluating a brain. 
 Regarding claim 13, Valdes Sosa teaches a method for assessing connectivity of tracts in a brain, comprising: measuring, using an electroencephalography ("EEG") system, electromagnetic potentials generated in a subject's brain (see entire document, especially Figure 1 ‘6’ col. 3  (a), col. 4 (a), col. 7 lines 54-60); virtually disposing a plurality of first model sources on a virtual cortical surface of the subject's brain based on the electromagnetic potentials (“virtually”/ “virtual” interpreted as computer generated, see entire document, especially  Figures 1-3 computations of sources with relations to cortical surfaces, see also col. 9 lines 59-66); 
However, the limitations of the tract information obtained by using a tractographic system is not directly taught.

Regarding claim 14, the limitations are met by Valdes Sosa in view of Mori, where Valdes Sosa teaches generating a cortical surface of the brain (see entire document, especially Figures 2-3 col. 7).
Regarding claim 15, the limitations are met by Valdes Sosa in view of Mori, where Valdes Sosa teaches tessellating said virtual cortical surface so as to define a plurality of patches thereon, and disposing a single one of said first model sources at each said patch (see entire document, especially Figures 2-3).
Regarding claim 16, the limitations are met by Valdes Sosa in view of Mori, where the combination teaches wherein said tract information identifies ends of the tracts (see Mori entire document, especially Figures 4-7), the method further comprising aligning said ends of the tracts . 

Claims 5-12, 17-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Valdes Sosa et al. (Vades Sosa, US 5,307,807) in view of Mori (US 6,526,305) as applied to claims 1, 4, 13, 16 above, and further in view of Basser et al. (Basser, US 5,539,310).
Regarding claims 5 and 9, the limitations are met by Valdes Sosa in view of Mori, except the limitations of “associating the aligned said ends of the tracts with said first model sources, wherein said tract information indicates a first probability that at least two first instances of said first model sources are connected by one or more first tracts, and further comprising constraining a covariance of said first instances of said first model sources” and “wherein said tract information indicates a first probability that at least two first instances of said first model sources are connected by one or more first tracts, and wherein determining locations of real sources of neural activity in the subject's brain comprises constraining a covariance of said first instances of said first model sources” are not directly taught.
Basser teaches a similar and technique of measuring diffusion tensor imaging and includes teachings that reasonably read on the limitations “associating the aligned said ends of the tracts with said first model sources, wherein said tract information indicates a first probability that at least two first instances of said first model sources are connected by one or more first 
Regarding claims 6 and 10, the limitations are met by Valdes Sosa in view of Mori and Basser, where the combination teaches “determining, using the tractographic system, second tract information based on the determined locations of real sources of neural activity in the subject's brain, wherein the second tract information indicating a second probability that at least two second instances of said first model sources are connected by one or more second tracts” and “determining, using the tractographic system, second tract information based on the determined locations of real sources of neural activity in the subject's brain, wherein the second tract information comprises a second probability that at least two second instances of said first model sources are connected by one or more second tracts, said second probability based on the determined locations of real sources of neural activity in the subject's brain” (see rejections above, reasonably reads on analysis later in time, or on different sections of the brain through normal evaluation, for example, see Mori Figures 4-7, Valdes Sosa Figures 2-3). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art 
Regarding claims 7 and 11, the limitations are met by Valdes Sosa in view of Mori and Basser, where the combination teaches “wherein said tract information comprises one or more first tracts, and said second tract information comprises one or more second tracts that are electrically distinct from said one or more first tracts” and “wherein said one or more second tracts are electrically distinct from said one or more first tracts” (see rejections above, reasonably reads on different sections of the brain through normal evaluation, for example, see Mori Figures 4-7, Valdes Sosa Figures 2-3). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of performing diffusion tensor imaging using known principles in order to derive anatomical/functional features for constraints.
Regarding claims 8 and 12, the limitations are met by Valdes Sosa in view of Mori and Basser, where Basser teaches “wherein said second tract information is based on a covariance of said second instances of said first model sources” and “wherein said second probability takes account of a covariance of said second instances” (see entire document, especially col. 8-10). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of performing diffusion tensor imaging using known principles in order to derive anatomical/functional features for constraints.
Regarding claims 17 and 21, the limitations are met by Valdes Sosa in view of Mori, except the limitations of “associating the aligned said ends of the tracts with said first model sources, further comprising determining a covariance of at least two instances of said first model 
Basser teaches a similar and technique of measuring diffusion tensor imaging and includes teachings that reasonably read on the limitations “associating the aligned said ends of the tracts with said first model sources, further comprising determining a covariance of at least two instances of said first model sources, and wherein obtaining the tract information takes account of said covariance in assessing a first probability that said at least two instances of said first model sources are connected by one or more first tracts” and “determining a covariance of at least two instances of said first model sources, and wherein obtaining said tract information comprises assessing a first probability that said at least two instances of said first model sources are connected by one or more first tracts based on said covariance” (see entire document, especially col. 8-10). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of performing diffusion tensor imaging using known principles in order to derive anatomical/functional features for constraints.
Regarding claims 18 and 22, the limitations are met by Valdes Sosa in view of Mori and Basser, where the combination teaches measuring using the EEG system, second electromagnetic potentials generated in a subject's brain; virtually disposing a plurality of second model sources on the virtual cortical surface of the subject's brain; and determining locations of second real 
Regarding claims 19 and 23, the limitations are met by Valdes Sosa in view of Mori and Basser, where the combination teaches “wherein said locations of second real sources of neural activity in the subject's brain indicate a covariance of at least two instances of said second model sources, and wherein at least two instances of said second model sources are virtually spatially distinct from said at least two instances of said first model sources” and “wherein said at least two instances of said second model sources are spatially distinct from said at least two instances of said first model sources” (see rejections above, reasonably reads on different sections of the brain through normal evaluation, for example, see Mori Figures 4-7, Valdes Sosa Figures 2-3). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine prior art elements according to known methods to yield predictable results of performing diffusion tensor imaging using known principles in order to derive anatomical/functional features for constraints.
Regarding claims 20 and 24, the limitations are met by Valdes Sosa in view of Mori and Basser, where Basser teaches wherein determining said locations of said second real sources of neural activity in the subject's brain is further based on a second probability that said second model sources are connected by one or more second tracts from said tract information (see entire 

Response to Arguments
The Examiner acknowledges applicant’s submission of amendments to the claims filed 6/24/2021.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 112 have been fully considered but are not persuasive, the rejections have been updated to account for the amendments to the claims.
Applicant’s arguments regarding the rejections of the claims under 35 U.S.C. 101 have been fully considered but are not persuasive. Applicant argues that the analysis is incorrect that “The correct inquiry under step 2A is whether the claim as a whole is directed to a judicial exception”. The examiner respectfully disagrees. Applicant jumps to the headings without reading the process to find such conclusion of “claim as a whole”. Applicant should review MPEP 2106, the correct analysis has been used in the rejections. 
MPEP 2106
Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also called "judicially recognized exceptions" or simply "exceptions") are subject matter that the courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013). See MPEP § 2106.04 for detailed information on the judicial exceptions. (Emphasis added)
See also 2106.04:
Step 2A is a two-prong inquiry, in which examiners determine in Prong One whether a claim recites a judicial exception, and if so, then determine in Prong Two if the recited judicial exception is integrated into a practical application of that exception. Together, these prongs represent the first part of the Alice/Mayo test, which determines whether a claim is directed to a judicial exception. 

1. Prong One 
Prong One asks does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. While the terms "set forth" and "described" are thus both equated with "recite", their different language is intended to indicate that there are two ways in which an exception can be recited in a claim. For instance, the claims in Diehr, 450 U.S. at 178 n. 2, 179 n.5, 191-92, 209 USPQ at 4-5 (1981), clearly stated a mathematical equation in the repetitively calculating step, and the claims in Mayo, 566 U.S. 66, 75-77, 101 USPQ2d 1961, 1967-68 (2012), clearly stated laws of nature in the wherein clause, such that the claims "set forth" an identifiable judicial exception. Alternatively, the claims in Alice Corp., 573 U.S. at 218, 110 USPQ2d at 1982, described the concept of intermediated settlement without ever explicitly using the words "intermediated" or "settlement." 
The Supreme Court has held that Section 101 contains an implicit exception for ‘‘[l]aws of nature, natural phenomena, and abstract ideas,’’ which are ‘‘the basic tools of scientific and technological work.’’ Alice Corp., 573 U.S. at 216, 110 USPQ2d at 1980 (citing Mayo, 566 US at 71, 101 USPQ2d at 1965). Yet, the Court has explained that ‘‘[a]t some level, all inventions embody, use, reflect, rest upon, or apply laws of nature, natural phenomena, or abstract ideas,’’ and has cautioned ‘‘to tread carefully in construing this exclusionary principle lest it swallow all of patent law.’’ Id. See also Enfish, LLC v. Microsoft Corp., 822 F.3d 1327, 1335, 118 USPQ2d 1684, 1688 (Fed. Cir. 2016) ("The ‘directed to’ inquiry, therefore, cannot simply ask whether the claims involve a patent-ineligible concept, because essentially every routinely patent-eligible claim involving physical products and actions involves a law of nature and/or natural phenomenon"). Examiners should accordingly be careful to distinguish claims that recite an exception (which require further eligibility analysis) and claims that merely involve an exception (which are eligible and do not require further eligibility analysis). 
An example of a claim that recites a judicial exception is "A machine comprising elements that operate in accordance with F=ma." This claim sets forth the principle that force equals mass times acceleration (F=ma) and therefore recites a law of nature exception. Because F=ma represents a mathematical formula, the claim could alternatively be considered as reciting an abstract idea. Because this claim recites a judicial exception, it requires further analysis in Prong Two in order to answer the Step 2A inquiry. An example of a claim that merely involves, or is based on, an exception is a claim to "A teeter-totter comprising an elongated member pivotably attached to a base member, having seats and handles attached at opposing sides of the elongated member." This claim is based on the concept of a lever pivoting on a fulcrum, which involves the natural principles of mechanical advantage and the law of the lever. However, this claim does not recite these natural principles and therefore is not directed to a judicial exception (Step 2A: NO). Thus, the claim is eligible at Pathway B without further analysis. 
If the claim recites a judicial exception (i.e., an abstract idea enumerated in MPEP § 2106.04(a), a law of nature, or a natural phenomenon), the claim requires further analysis in Prong Two. If the claim does not recite a judicial exception (a law of nature, natural phenomenon, or abstract idea), then the claim cannot be directed to a judicial exception (Step 2A: NO), and thus the claim is eligible at Pathway B without further analysis. 
For more information how to determine if a claim recites an abstract idea, see MPEP § 2106.04(a). For more information on how to determine if a claim recites a law of nature or natural phenomenon, see MPEP § 2106.04(b). For more information on how to determine if a claim recites a product of nature, see MPEP § 2106.04(c). 
2. Prong Two 
Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’). MPEP § 2106.04(d)(2). 
The mere inclusion of a judicial exception such as a mathematical formula (which is one of the mathematical concepts identified as an abstract idea in MPEP § 2106.04(a)) in a claim means that the claim "recites" a judicial exception under Step 2A Prong One. However, mere recitation of a judicial exception does not mean that the claim is "directed to" that judicial exception under Step 2A Prong Two. Instead, under Prong Two, a claim that recites a judicial exception is not directed to that judicial exception, if the claim as a whole integrates the recited judicial exception into a practical application of that exception. Prong Two thus distinguishes claims that are "directed to" the recited judicial exception from claims that are not "directed to" the recited judicial exception. 
Because a judicial exception is not eligible subject matter, Bilski, 561 U.S. at 601, 95 USPQ2d at 1005-06 (quoting Chakrabarty, 447 U.S. at 309, 206 USPQ at 197 (1980)), if there are no additional claim elements besides the judicial exception, or if the additional claim elements merely recite another judicial exception, that is insufficient to integrate the judicial exception into a practical application. See, e.g., RecogniCorp, LLC v. Nintendo Co., 855 F.3d 1322, 1327, 122 USPQ2d 1377 (Fed. Cir. 2017) ("Adding one abstract idea (math) to another abstract idea (encoding and decoding) does not render the claim non-abstract"); Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016) (eligibility "cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself."). For a claim reciting a judicial exception to be eligible, the additional elements (if any) in the claim must "transform the nature of the claim" into a patent-eligible application of the judicial exception, Alice Corp., 573 U.S. at 217, 110 USPQ2d at 1981, either at Prong Two or in Step 2B. If there are no additional elements in the claim, then it cannot be eligible. In such a case, after making the appropriate rejection (see MPEP § 2106.07 for more information on formulating a rejection for lack of eligibility), it is a best practice for the examiner to recommend an amendment, if possible, that would resolve eligibility of the claim. 
B.Evaluating Claims Reciting Multiple Judicial Exceptions 
A claim may recite multiple judicial exceptions. For example, claim 4 at issue in Bilski v. Kappos, 561 U.S. 593, 95 USPQ2d 1001 (2010) recited two abstract ideas, and the claims at issue in Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 101 USPQ2d 1961 (2012) recited two laws of nature. However, these claims were analyzed by the Supreme Court in the same manner as claims reciting a single judicial exception, such as those in Alice Corp., 573 U.S. 208, 110 USPQ2d 1976. 
During examination, examiners should apply the same eligibility analysis to all claims regardless of the number of exceptions recited therein. Unless it is clear that a claim recites distinct exceptions, such as a law of nature and an abstract idea, care should be taken not to parse the claim into multiple exceptions, particularly in claims involving abstract ideas. Accordingly, if possible examiners should treat the claim for Prong Two and Step 2B purposes as containing a single judicial exception. 
In some claims, the multiple exceptions are distinct from each other, e.g., a first limitation describes a law of nature, and a second limitation elsewhere in the claim recites an abstract idea. In these cases, for purposes of examination efficiency, examiners should select one of the exceptions and conduct the eligibility analysis for that selected exception. If the analysis indicates that the claim recites an additional element or combination of elements that integrate the selected exception into a practical application or that amount to significantly more than the selected exception, then the claim should be considered patent eligible. On the other hand, if the claim does not recite any additional element or combination of elements that integrate the selected exception into a practical application, and also does not recite any additional element or combination of elements that amounts to significantly more than the selected exception, then the claim should be considered ineligible. University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 762, 113 USPQ2d 1241, 1246 (Fed. Cir. 2014) (because claims did not amount to significantly more than the recited abstract idea, court "need not decide" if claims also recited a law of nature). 
In other claims, multiple abstract ideas, which may fall in the same or different groupings, or multiple laws of nature may be recited. In these cases, examiners should not parse the claim. For example, in a claim that includes a series of steps that recite mental steps as well as a mathematical calculation, an examiner should identify the claim as  
Applicant further argues that the claims are patent eligible because the claims amount to a process of determining the locations of sources of electrical activity in the brain is, itself, a useful and practical application of an abstract concepts that may be recited within the claims. The examiner respectfully disagrees. The issue with this position is that applicant argues that the abstract idea itself is the practical application which is not persuasive. As clear from above, step 2A evaluates the other claimed features outside of the claimed exceptions in determination as to whether the claim integrates the exception into a practical application. Here, the determinations of real sources itself does not integrate itself into a practical application and is merely claiming the result of the data analysis. There is nothing done with this information, the result remains as data without requiring any necessary action, i.e. is simply data that may or may not be used for something. 
Applicant further argues step 2B that the claims use (fuse) two different types of data gathered to determine source locations and the prior art does not suggest that these actions can be performed and concludes that he claim as a whole is directed to significantly more than the exception. The examiner respectfully disagrees. In evaluating this step, the additional features outside of the exception are analyzed. These features are the data gathering steps of EEG and tractography data. These features use conventional structures for gathering the expected data, and these steps are merely data gathering steps which are pre-solution activities to the claimed exception, i.e. fed into the mathematical algorithm to solve an inverse problem which result identifies the best fit for real sources. Novelty does not equate to patent eligibility, nor does the examiner agree that the art does not teach such claimed features. As applicant states above, the 
Applicant further argues claim 13 similarly to claim 1, but again the alleged improvement is the exception itself. Applicant further argues claim 6 similarly to claim 13, but again, the alleged improvement is the exception itself albeit more narrowly claimed (a more specific abstraction is still an abstraction).
The rejections are respectfully maintained as updated above to account for the amendments to the claims.
Applicant’s arguments regarding the rejections of the claims in view of prior art have been fully considered but are not persuasive. First, as addressed above, the applicant interpretation of the claims as argued in the response amounts to new matter as the only disclosure of sources is related to solving the inverse problem, not the claims as being argued. This creates 112b issue too as explained above as this interpretation and claims are inconsistent with the disclosure as filed, but for examination purposes, the claims are interpreted in light of the specification disclosure that such results of determining real sources are simply the results of solving the inverse problem, wherein the determination goes from numerous iterations (i.e. model sources) in relations to the anatomical and functional constraints. Applicant argues that claims are not taught in the prior art combination because Valdes Sosa does not use MRI imaging of tracts for constraints of the inverse problem. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues that Valdes Sosa does not teach the limitations of “virtual”, “virtually”. The examiner respectfully disagrees. These terms, as addressed in the rejection, are interpreted as computer generated, and the computer certainly generates the sources and real sources in the assessment of the inverse problem (numerous iterations to find best fit) with relations to the measured EEG and anatomical and functional constraints related to the cortical surface which is consistent interpretation with the disclosure as filed. Applicant further argues that nothing in the art would suggest the usage of MRI data. The examiner respectfully disagrees. Valdes Sosa clearly teaches the usage of imaging data to glean information for the constraints, and suggests specific types for example (see col. 4 (j) col. 6 lines 37-42 “For each boundary, the expansion is fitted (in a least squares sense) to data from anatomical images (7) (e.g., CAT images or NMR images) or from functional images (e.g., PET images or SPECT images) of the experimental subject's head”). So Valdes Sosa does indeed suggest that constraints can be gleaned from imaging information related to MRI as one skilled in the art knows MRI is a medical imaging application of nuclear magnetic resonance (NMR). So although the specific tractography system is not discussed in relations to MRI, one of skill would be motivated to use tractography in combination to NMR images in order to use one imaging machine for discerning functional and anatomical constraints as opposed to many. Applicant argues that the combination would not have been predictable moving from course anatomical/functional constraints to fine anatomical/functional constraints because “nothing in the record suggests that moving from a course parametric description of a person’s head to a highly detailed description of their brain fibers would be a simple process with “expected results””. While such statement is made of note and significant to the prosecution as addressed in the new enablement rejection, the examiner 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R BLOCH whose telephone number is (571)270-3252.  The examiner can normally be reached on M-F 11-8 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on (571)272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL R BLOCH/Primary Examiner, Art Unit 3791